Citation Nr: 0727616	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
discogenic disease, to include as secondary to service-
connected scars from left buttock/hip injuries.

2.  Entitlement to a compensable initial disability rating 
for scars, wounds left buttock/hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision granting 
entitlement to service connection for scars of left 
buttock/hip injuries and assigning a noncompensable 
disability rating, and from a January 2003 rating decision 
that continued the noncompensable disability rating for scars 
and denied entitlement to service connection for lumbar spine 
discogenic disease.  

The veteran makes a claim for entitlement to service 
connection for osteoarthritis of the left hip as related to 
the explosion in service giving rise to the service-connected 
scars on his left buttock/hip; this claim is referred back to 
the RO for initial adjudication.


FINDINGS OF FACT

1.  The competent medical evidence, overall, indicates that 
lumbar spine discogenic disease was not incurred during or 
aggravated by active duty service or a service-connected 
disability.  

2.  The veteran has three scars on the left buttocks and hip 
measuring one half centimeter each, they are nontender, have 
no tissue loss, and do not restrict the veteran's movement.





CONCLUSIONS OF LAW

1.  A lumbar spine discogenic disease was not incurred in or 
caused by service or caused or aggravated by service-
connected scars of the left hip and buttocks.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).

2.  The criteria for a compensable initial disability rating 
for scars of the left hip and buttocks have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.71a Diagnostic Codes 5250 
through 5253, 4.118 Diagnostic Codes 7801 through 7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  All 
but the last element of the duty to notify was included in a 
November 2002 letter issued prior to the RO's adjudication of 
claims for entitlement to service connection and for the 
claim for increased initial disability rating for scars.  The 
veteran was issued a subsequent notification letter in 
November 2005 which included the fourth element of the duty 
to notify.  This untimely notice following the defective but 
timely original notice was not cured by being followed by a 
supplemental statement of the case; however, the appellant 
was not prejudiced by the defective and untimely notice as he 
was given every opportunity to submit evidence for his 
claims.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's extant service medical records and afforded the 
veteran a VA examination in conjunction with his claims.  The 
veteran's service medical records were largely unavailable, 
presumably due to their destruction in the 1973 fire at the 
National Personnel Records Center.  The veteran was notified 
of this in a January 2002 rating decision.  The December 2002 
VA examination appears to effectively show the current state 
of the veteran's scars of the left hip and buttocks and the 
veteran has not otherwise alleged.  As such, there does not 
appear to be any other evidence, VA or private, relevant to 
the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that he has a back condition that is 
related to service or a service-connected disability.  

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Correspondence between the RO and the National Personnel 
Records Center suggests that the remainder of the veteran's 
service medical records could have been destroyed in a 1973 
fire.  As a result of the records being unobtainable, the 
Board has a heightened duty to consider the benefit of the 
doubt rule as applied by 38 U.S.C.A. § 5107 in this case.

The veteran is service connected for scars resulting from 
injuries sustained in service.  The veteran stated in a 
November 2006 Video Conference hearing that he has suffered 
from back pain since service and underwent back surgery in 
1967.  The veteran stated that the 1967 back surgery records 
were unobtainable.  Available service medical records include 
an October 1952 separation examination at which time the 
veteran was noted to have no physical abnormalities.  

The veteran underwent a VA examination in December 2002 at 
which time he was diagnosed, in pertinent part, as having a 
"[h]istory of discogenic disease of the lumbar spine and 
status post laminectomy and fusion."  The examiner concluded 
that a nexus between this diagnosis and the veteran's 
service-connected shrapnel wound could not be established 
without resorting to speculation.  

In light of the foregoing evidence, the Board finds that, 
even assuming that the veteran had complaints of back pain in 
service, the record does not show that his current back 
disability is related to service or service-connected 
disability.

While the veteran may sincerely believe that he has a back 
condition related to service or a service-connected 
disability, as a lay person he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence establishes that the 
veteran currently does not have a back condition related to 
his service or to any service-connected disability.  As the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).

III.  Claim for Entitlement to a Compensable Initial 
Disability Rating

The veteran claims that his service-connected scars of the 
left hip and buttock are greater in severity than reflected 
in the noncompensable disability rating assigned when service 
connection was granted in January 2002.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran is currently rated as having a noncompensable 
disability under Diagnostic Code 7805 for scars on the left 
buttocks and hip.  The disability rating criteria for scars 
is under 38 C.F.R. § 4.118.  The applicable Diagnostic Codes 
for scars of the buttock/hip are 7801, 7802, 7803, 7804, and 
7805.  

The medical evidence of record includes VA treatment records 
and a very pertinent VA examination undertaken in December 
2002.  This examination is the only evidence of record which 
includes detailed examination notes of the scars and any 
limitation of motion resulting from the scars.

The veteran's three scars were measured to be each a half 
centimeter; very difficult to see even on close examination 
at the December 2002 VA examination; and to not cause limited 
motion.  Therefore, the scars do not meet the criteria for a 
compensable disability rating under Diagnostic Code 7801 
(which allows for a 10 percent disability rating - the 
initial compensable disability rating amount - for deep scars 
with an area of a minimum of 39 square centimeters and 
limited motion) or under Diagnostic Code 7802 (which allows 
for a compensable disability rating for scars with an area of 
92 square centimeters).  

Additionally, at the VA examination in December 2002, the 
scars were noted to have no tenderness and no tissue loss.  
This evidence excludes the applicability of Diagnostic Code 
7803, which warrants a compensable disability rating for 
superficial but unstable scars, and Diagnostic Code 7804, 
which warrants a compensable disability rating for 
superficial but painful scars.

Diagnostic Code 7805 allows for scars to be rated on 
limitation of motion of the affected part.  In this case the 
affected part is the hip, which is rated for limitation of 
motion under 38 C.F.R. § 4.71a Diagnostic Codes 5250 through 
5253.  As noted in Plate II of 38 C.F.R. § 4.71a, normal 
range of motion of the hip is measured as hip flexion of 0 to 
125 degrees and hip abduction of 0 to 45 degrees.  In 
evaluating musculoskeletal disabilities based on limitation 
of motion, the Board must assess functional impairment and 
determine the extent to which a service connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment. 
38 C.F.R. § 4.10.  Ratings based on limitation of motion do 
not subsume the various rating factors in 38 C.F.R. §§ 4.40 
and 4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206- 08 (1995).  In other words, when rated 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40.

Upon examination in December 2002, the veteran's range of 
motion was measured to be (taking into consideration painful 
motion and repeated movement as required by DeLuca v. Brown) 
hip flexion of 0 to 110 degrees and hip abduction of 0 to 35 
degrees.  These measurements are similar to those of the 
normal range of motion and do not meet the criteria for a 
compensable rating under any of the Diagnostic Codes 
pertaining to limited range of motion of the hip.  They 
indicate no ankylosis and minimal limitation of flexion and 
abduction, where the disability rating criteria in question 
calls for limitation of abduction to 15 degrees and 
limitation of flexion to 45 degrees in order to warrant 
compensable disability ratings.

The clear preponderance of the evidence as discussed above 
weighs in favor of a denial of the veteran's claim for an 
initial compensable disability rating for scars on the left 
buttocks and hip.  Accordingly, there is no reasonable doubt 
that could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased initial disability rating for 
scars, wounds left buttock/hip, currently evaluation as 
noncompensable, is denied.

Entitlement to service connection for lumbar spine discogenic 
disease, to include as secondary to service-connected scars 
from left buttock/hip injuries, is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


